DETAILED ACTION
Status of the claims
	Claims 1-20 are currently pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

Claim Objections
	7.05.05    Duplicate Claims, Warning
Applicant is advised that should claim 1 be found allowable, claim 15 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Specifically, only limitation missing from claim 15 is a housing, however, a housing is inherent for the claimed domestic cooking appliance, such as an oven or microwave oven. Therefore, claim 15 is essentially the same as claim 1.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 11-13, 15-18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Johnson (US 10753621).
Regarding claim 1, Johnson disclosed an oven appliance with a sensor shield, comprising
a housing; 
a cooking chamber located in the housing and having a wall, the cooking chamber being configured to contain the food item while the food item is being heated; 
Oven appliance 10 includes an insulated cabinet 12 with an interior cooking chamber 14 defined by an interior surface 15 of cabinet 12. Cooking chamber 14 extends between a top portion 17 and a bottom portion 19 along the vertical direction V. Cooking chamber 14 is configured for the receipt of one or more food items to be cooked. (col. 2, line 61-66)
As shown, various sidewalls define the cooking chamber 14. For example, cooking chamber 14 includes a top wall 30 and a bottom wall 32 which are spaced apart along the vertical direction V. Top wall 30 may be positioned at top portion 17 of cooking chamber 14, and bottom wall 32 may be positioned at bottom portion 19 of cooking chamber 14. Left sidewall 34 and right sidewall 36 (as defined according to the view as shown in FIG. 1) extend between the top wall 30 and bottom wall 32, and are spaced apart along the lateral direction L. A rear wall 38 may additionally extend between the top wall 30 and bottom wall 32 as well as between the left sidewall 34 and right sidewall 36, and is spaced apart from the door 16 along the transverse direction T. Cooking chamber 14 is thus defined between the top wall 30, bottom wall 32, left sidewall 34, right sidewall 36, and rear wall 38.(col. 3, line 17-31) {thus a housing}
a heating element that provides heat to the cooking chamber for heating the food item; 
A lower heating assembly, e.g., bake heating assembly 40, may be included in oven appliance 10, and may include one or more heating elements, e.g. bake heating element 42. (col. 3, line 32-35)
a temperature detector located in the cooking chamber and configured to detect a temperature in the cooking chamber; and 
a temperature detector positive motion stop located in the cooking chamber and surrounding a portion of the temperature detector.
Temperature sensor 66 is shown (in FIG. 2) in the top and rear of cooking chamber 14. Thus, temperature sensor 66 is positioned at or adjacent broil heating element 48, as discussed in greater detail below. Oven appliance 10 also includes features for reducing radiant heat transfer between broil heating element 48 and temperature sensor 66. In particular, oven appliance 10 includes a temperature sensor shield 100 that reduces and/or blocks radiant heating of temperature sensor 66 by broil heating element 48.(col. 4, line 62-67) { a temperature sensor shield 100  thus a temperature detector positive motion stop}
Regarding claim 9, Johnson disclosed further wherein the temperature detector positive motion stop further comprises a plurality of openings through which air in the cooking chamber is in fluid contact with the temperature detector.
In contrast, temperature sensor shield 100 may also include a pair of perforated walls 120. Perforated walls 120 may be positioned above and below temperature sensor 66 along the vertical direction V. In particular, perforated walls 120 may include an upper perforated wall 122 and a lower perforated wall 124. Upper perforated wall 122 is positioned above temperature sensor 66 along the vertical direction V, and lower perforated wall 124 is positioned below temperature sensor 66 along the vertical direction V. Holes 126 in upper perforated wall 122 and holes 128 in lower perforated wall 124 may allow air from cooking chamber 14 to flow through temperature sensor shield 100 and across temperature probe 66. Thus, temperature probe 66 may accurately measure the temperature of air within cooking chamber 14 while avoiding direct radiant heating of temperature sensor 66 by broil heating element 48. (col. 6, line 6-22)
Regarding claim 11, Johnson disclosed further wherein the temperature detector extends into the cooking chamber at a right angle to the wall.
Temperature sensor shield 100 may be mounted to rear wall 38. For example, temperature sensor shield 100 may include flanges 130 mounted to side wall 112 and/or perforated walls 120 at rear wall 38, and fasteners 132 may extend through flanges 130 into rear wall 38 in order to mount temperature sensor shield 100 to rear wall 38. Temperature sensor shield 100 may be formed by cutting and bending a piece of sheet metal. For example, a single piece of sheet metal may be cut to form side wall 110, perforated walls 120 and flanges 130, and such components may then be bent into the shape shown in FIGS. 5 and 6. (col. 6, line 42-52) 
Turning back to FIG. 3, temperature sensor shield 100 is positioned between broil heating element 48 and temperature sensor 66 in the plane that is perpendicular to the vertical direction V. Thus, temperature sensor shield 100 may reduce and/or block radiant heating of temperature sensor 66 by broil heating element 48. In particular, temperature sensor shield 100 may be positioned between broil heating element 48 and temperature sensor 66 along the lateral direction L and transverse direction T in order to reduce and/or block radiant heating of temperature sensor 66 by broil heating element 48 along the lateral direction L and transverse direction T. In such a manner, temperature sensor shield 100 reduces the rate at which temperature sensor 66 is heated by broil heating element 48 and thereby improve broil performance of oven appliance 10. (col. 5, line 32-46) { temperature sensor 66 in the plane that is perpendicular to the vertical direction V thus the temperature detector extends into the cooking chamber at a right angle to the wall, as shown in Fig. 5}
Regarding claim 12, the claim is interpreted and rejected as claim 11.
Regarding claim 13, the claim is interpreted and rejected as claim 9.
Regarding claim 15, the claim is interpreted and rejected as claim 1.
Regarding claim 16, the claim is interpreted and rejected as claim 12.
Regarding claim 17, referring to Fig. 3, Johnson disclosed wherein the temperature detector positive motion stop surrounds an entirety of a portion of the temperature detector that is configured to be present in the cooking chamber. {i.e. Fig. 3 shows the temperature sensor shield 100 surrounds the temperature sensor 66}
Regarding claim 18, the claim is interpreted and rejected as claim 9.



Allowable Subject Matter
Claims 2-8, 10, 14, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Comments
Blum (US 20190212013) disclosed an oven appliance, wherein [0034] As shown particularly in FIG. 5, a temperature sensor 120 is disposed within interior volume 116 defined by outer sheath 110. In this way, temperature sensor 120 is protected by outer sheath 110. That is, outer sheath 110 protects temperature sensor 120 from mechanical shock and damage. Notably, temperature sensor 120 is disposed within outer sheath 110 such that temperature sensor 120 is positioned within cooking chamber 14 when antenna device 100 is assembled within cabinet 12 of oven appliance 10. Accordingly, temperature sensor 120 serves as the temperature sensing element for the cavity air temperature.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONGMIN FAN/
Primary Examiner, Art Unit 2685